DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 4, 7, 8, and 12-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matsubara et al. US 2016/0011583 (“Matsubara”).
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Matsubara discloses:

10the program editing device comprising:
a display controller configured to display the machining path on a display unit, based on the route information of each of the plurality of blocks (e.g., [0070]);
a calculation unit configured to perform calculation in 15a manner that (e.g., [0132]: “display screen control unit”), based on an operation of changing a selected one of the partial paths, or an approach point, in the machining path displayed on the display unit (e.g., [0132], [0136]), the calculation unit calculating a change amount of the selected partial path or the approach point (e.g., [0132]; and
20a revising unit configured to revise the block corresponding to the selected partial path or the approach point, based on the change amount (e.g., [0089], Fig. 6).  
2.	The program editing device according to claim 1, 25wherein the revising unit is configured to change a radius of curvature of the route information of the block corresponding to the selected partial path (e.g., [0136]: “a ‘radius R’ item among items for setting elements of tracks is selected”). 
4.	The program editing device according to claim 1, wherein the revising unit is configured to execute a first mode for changing a radius of curvature of the route information of the block (e.g., [0136]: “a ‘radius R’ item among items for setting elements of tracks is not required by alternative language).
7.	The program editing device according to claim 1, 30wherein the display controller is configured to emphasize - 34 -the selected partial path and change display of the emphasized partial path so as to follow the operation of changing (e.g., [0132], [0136]).  
58.	The program editing device according to claim 1, wherein the display controller is configured to display the change amount calculated by the calculation unit (e.g., [0135]-[0138]).  
12.	A wire electrical discharge machine, comprising:
the program editing device according to claim 1;
a machine main body; and a control device configured to control the machine main 5body based on the machining program (e.g., [0058]).
13.	A program editing method for editing a machining program in which a machining path of a wire electrode with respect to a workpiece is specified, wherein the machining 10program includes a plurality of blocks corresponding to a plurality of respective divided partial paths of the machining path, and each of the blocks has route information representing a corresponding partial path, the program editing method comprising:
15a display control step of displaying the machining path on a display unit, based on the route information of each of the plurality of blocks (e.g., [0070]);
a calculating step of performing calculation in a manner that (e.g., [0132]: “display screen control unit”), based on an operation of changing a selected 20one of the partial paths, or 
a revising step of revising the block corresponding to 25the selected partial path or the approach point, based on the change amount (e.g., [0089], Fig. 6).  
14.	The program editing method according to claim 13, wherein the revising step changes the radius of curvature of 30the route information of the block corresponding to the - 36 -selected partial path (e.g., [0136]).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Matsubara et al. in view of Official Notice.
Matsubara discloses an input unit configured to allow the operation (e.g., [0063]), but does not explicitly disclose that the input unit includes a touch panel provided on a display screen of the display unit.
However, the use of a touch panel is well known in the state of the art and its use, instead of the use of a pointing system like the mouse described in Matsubara (e.g., [0063]), . 

Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Matsubara et al. in view of Friendess Inc.: “CypCut Laser Cutting Control System – User Manual” (hereinafter referred to as “Friendess”).
Matsubara does not explicitly disclose the features of claims 9-11.
Friendess (in combination with Matsubara) discloses:
9.	The program editing device according to claim 1, 10further comprising an acquisition unit configured to acquire a partial path that is similar to the selected partial path, as a similar partial path, wherein the revising unit is configured to revise the block corresponding to the selected partial path and the block corresponding to the partial path 15that has been acquired as the similar partial path by the acquisition unit (e.g., Section 2.2: “When you click the button ‘Select’, a drop-down menu will appear, through which you can conduct senior selection operation, including the selection of…similar graphics, all outer or inner mold, and all graphics smaller than specific size”).  
10.	The program editing device according to claim 9, wherein the acquisition unit is configured to acquire one or 20more partial paths designated by an operator, as the similar partial paths (e.g., Section 2.2).  
11.	The program editing device according to claim 9, wherein the acquisition unit is configured to acquire one or 25more partial paths as the similar partial paths, whose corresponding blocks have route information including radii of curvature that fall within a 
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Matsubara with Friendess in order to enable modification of groups of machining paths.

Allowable Subject Matter
Claims 3, 5, and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN A JARRETT whose telephone number is (571)272-3742. The examiner can normally be reached M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on 571-272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/RYAN A JARRETT/Primary Examiner, Art Unit 2116                                                                                                                                                                                                        
10/22/21